 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalLongshoremen's and Warehousemen'sUnion,Local 8 and Alaska Steel Co. and Woodbury& Co. and General Teamsters,Auto Truck Driversand Helpers Local 162,International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America.Case 36-CD-97April 30, 1973DECISION AND DETERMINATION OFDISPUTEBy MEMBERS JENKINS,KENNEDY,AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingthe filing of a charge by Alaska Steel Co., hereinaftercalledAlaska, andWoodbury & Co., hereinaftercalledWoodbury,[allegingthatInternationalLongshoremen's and Warehousemen's Union, Local8, hereinafter called Longshoremen or Local 8, violat-ed Section 8(b)(4)(D) of the Act by engaging in cer-tain proscribed activity with an object of forcing orrequiring the Employers to assign certain work to em-ployees represented by Longshoremen rather than toemployees represented by General Teamsters, AutoTruck Drivers and Helpers Local 162, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Hereinafter calledTeamsters or Local 162. This charge also alleges thatTeamsters engaged in like illegal conduct for the pur-pose of forcing the Employers to continue the assign-ment of the work to employees represented by itinstead of to employees represented by Longshore-men.Pursuant to notice, a hearing was held before Hear-ing Officer Richard V. Stratton on January 9 and 10,1973. All parties appeared at the hearing and wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, a brief was filed bythe Employers.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theAlaska and Woodbury are collectively referredto hereinas Employers2 In a letter to the Boarddated February 16, 1973,Teamsters advised thatit"adopts and accepts" Employers'brief hereinBoard makes the following findings:ITHE BUSINESS OF THE EMPLOYERSAlaska Steel Co., a division of Schnitzer Steel Prod-ucts Co., an Oregon corporation, is engaged in thebusiness of buying, warehousing, and selling structur-al steel and also buying, processing, and selling scrapsteel.Woodbury & Co., a wholly owned subsidiary ofSchnitzer Steel Products Co., is an Oregon corpora-tion engaged in the business of buying, storing, andselling steel and industrial hardware. The parties stip-ulated that during the past year Alaska and Wood-bury separately received goods and materials valuedin excessof $50,000 directly from points outside theState of Oregon and that Alaska and Woodbury areengaged in commerce wihtin the meaning of the Na-tional Labor Relations Act. Accordingly, we find thatthe Employers are engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatitwill effectuate the policies of the Act to assert juris-diction herein.IITHE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Teamstersand Longshoremen are labor organizations within themeaning of Section 2(5) of the Act.IIITHE DISPUTEA. FactsSteel shipped to the Employers is received by themat the Port of Portland. At the three terminals of thePort of Portland, steel (and any other cargo) is takenoff ships by members of Local 8 employed by variousstevedoring companies who are members of the Pacif-icMaritime Association. The steel is then moved bymembers of Local 8 to a designated "place of rest" onPort of Portland property. After the steel has reachedits "place of rest," the consignee or his agent may pickit up and remove it from terminal property. However,before it can be removed from terminal property aPort employee, represented by another local of theInternational Longshoremen's and Warehousemen'sUnion, must check out the goods in question to assurethat the proper ones are released.Alaska and Woodbury have about 16 trucks and 12drivers each. These drivers haul steel consigned totheir respective employer from the docks of the Portof Portland to warehousing facilities, from warehous-ing locations to customers, between warehousing fa-cilities, and occasionally directly to the customer fromthe dock. Until recently all such hauling from the port203 NLRB No. 51 LONGSHOREMEN'S LOCAL 8329terminal involved the use of public roads. Approxi-mately 10 to 15 percent of the drivers' time is spent inhauling steel from docks to warehousing locations.Both Employers have collective-bargaining agree-ments with the Teamsters covering the loading, haul-ing, and unloading of steel. Neither has ever had acollective-bargaining agreement with the Longshore-men.On October 1, 1972,' Woodbury leased fromSchnitzer Investment Company, a wholly owned sub-sidiary of Schnitzer Steel Products Co., a warehousefacility on property adjacent to Terminal 4 of the Portof Portland. This property had recently been pur-chased by Schnitzer Investment Company from Portof Portland. Shortly thereafter, Alaska and Wood-bury started hauling steel from Terminal 4 to thisfacility, hereinafter called St. John's. The property onwhich the St. John's facility is located is separatedfrom Terminal 4's northern boundary by a fence. Be-cause it was closer to drive through a gate in this fencerather than going out onto the public road and theninto the St. John's property, Alaska and Woodburytrucks transporting steel to this facility from Terminal4 began using the aforementioned gate shortly afterthis facility was leased.On the afternoon of October 17, Bond Easly, gener-almanager and vice president of Woodbury, and PatHenne, who is in charge of labor relations for bothAlaska and Woodbury, engaged in a conversation atTerminal 4 with Phil Badalamenti, Local 8's chiefbusiness agent at that time, after finding that theirdrivers at that terminal were not working. Badalam-enti protested that the loading and hauling of steelfrom that terminal to the St. John's facility withoutgoing over a public road was longshoremen's work.4Henne testified that Badalamenti threatened to shutthe port down unless this work was assigned to long-shoremen. Easly testified that with reference to thepossibility of this work not being assigned to long-shoremen, Badalamenti stated, "You don't want anyproblem on the docks." Badalamenti denied makingeither of the foregoing statements attributed to himand also denied making any threats at any time inregard to this matter. Following this conversation,Woodbury and Alaska sent their drivers home. Laterthat day Henne contacted Cal Rogers, business agentof Local 162, and was told that Local 162 claimed thiswork under its collective-bargaining agreement withthe Employers.It is undisputed that during the early afternoon ofUnless otherwise noted, all dates hereinafter refer to 1972Badalamenti also claimed as longshoremen's work the breaking down ofcertain piles of cargo It is undisputed that this matter was resolved that sameday in favorof longshoremen and that there has been no further disputeconcerningthat workthe following day employees of the Port representedby a sister local of Longshoremen stopped checkingout cargo to be loaded and hauled to the St. John'sfacility from Terminal 4 by drivers of Alaska andWoodbury. Following this development, Henne testi-fied that he had another discussion with Bandalamen-tiwho took the position that unless the Employersused longshoremen to move this cargo from Terminal4 to the St. John's facility the port would be shutdown. However, at Henne's request and on his assur-ance that it would not be taken to the St. John's facili-ty,Badalamenti did arrange for cargo for oneWoodbury truck to be checked out.On this same day, October 18, Rogers testified thathe had a telephone conversation with Don Ronne,president of Local 8, concerning this dispute and thatRonne claimed he and Joe Edgar, secretary-treasurerof Local 162, had an agreement that gave this workto longshoremen. Rogers stated that he denied therewas any such agreement and Ronne replied that hewould shut the port down. Ronne denied assertingthere was an agreement concerning this work betweenEdgar and him and also denies telling Rogers that hewould shut the port down. A conference call includingRogers, Edgar, and Ronne was arranged but no reso-lution of this dispute was reached.During the afternoon of October 20 Easly engagedin a discussion with Ronne and Badalamenti at Ter-minal 4 concerning the disputed work. Easly testifiedthat Ronne claimed it was longshoremen's work andthat if the Employers continued to have teamstersperform this work they would have trouble on thedocks. Later in the conversation Ronne asked, "Sure-ly, you don't want problems on the dock?" Easly re-sponded, "That's correct; I sent my men home twicebefore in the same week trying to avoid trouble on thedocks." Easly also testified that Ronne made refer-ence to a ship at Terminal 4 and stated that if theEmployers continued assigning the disputed work toteamsters the port would be closed and the unloadingof that ship would stop. Easly told Ronne that he didnot want any trouble with longshoremen and sent hisdrivers home. Ronne denied saying anything aboutshutting down the port or stopping the assignment ofthe work in dispute to teamsters through economicaction.He also denied making any reference to theship referred to by Easly.It is undisputed that on October 23 Edgar told Eas-ly and Henne in separate conversations that the dis-puted work belonged to teamsters and they "wouldhave trouble with the Teamsters" if this work wasgiven to longshoremen. Thereafter, by letter from at-torneys representing Teamsters the Employers wereadvised: "Any attempt by your companies to assignthe work of the members of Teamsters, Local 162 to11 330DECISIONS OF NATIONALLABOR RELATIONS BOARDLongshoremen,Local 8,would result in Teamsters,Local162 taking appropriate economic action here-in." Edgar testified that reference in this letter to "eco-nomic action"meant that "[I]fnecessary,we wereprepared to place pickets on it."Alaska andWoodburyhave continued to use theirown drivers represented by Teamsters to load, haul,and unload steel from Terminal 4 to the St. John'swarehouse by having these drivers use the publicroad,rather than the shorter route through the gate inthe fence separating Terminal 4 property from that onwhich the St. John's facility is located.None of the parties asserts there is an agreed-uponmethod for the voluntary adjustment of this dispute.B.The Work in DisputeThe work in dispute here is the loading, hauling,and unloading of steel from its "place of rest" onTerminal 4, Port of Portland, to the St. John's facilityof Woodbury & Co. when that facility is reached with-out driving on a public road.C. Contentions of the PartiesThe Employers and Teamsters take the positionthat the Employers' assignment of the disputed workwas justified by the Employers' collective-bargainingrelationshipwith Teamsters, the Employers' pastpractice, the area practice respecting similar work, anagreement between Teamsters and Longshoremen re-specting work jurisdiction, and the fact that the workwould be performed more economically and efficient-ly when done by employees of the Employers rcpre-sented by Teamsters.Longshoremen, on the other hand, contends thatthe disputed work should properly be assigned to em-ployees represented by it because its collective-bar-gaining agreement with Scrap Loaders, Inc., which isa wholly owned subsidiary of Schnitzer Steel ProductsCo. engaged in the business of providing stevedoreservices provides that longshoremen will do all steve-doring work in the Port. Inasmuch as the property onwhich the St. John's facility is located was formerlyowned by Port of Portland and was used as a dockstorage area, Longshoremen contends it is still part ofTerminal 4 if cargo is transported there from thatterminal without using a public road.D. Applicability of theStatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, andthat there is no agreed-upon method for the voluntaryadjustment of the dispute.Longshoremen's representatives, Badalamenti andRonne, are alleged to have threatened to shut the portdown unless the work in dispute was assigned to em-ployees represented by it on several occasions setforth above. Both Badalamenti and Ronne deny hav-ingmade these statements. In a proceeding underSection 10(k) the Board is required only to find rea-sonable cause that Section 8(b)(4)(D) has been violat-ed and need not conclusively resolve conflicts intestimony.' It is undisputed that Teamsters threatenedto cause a work stoppage with the object of requiringthe Employers to continue the assignment of the workto employees represented by it instead of to employ-ees represented by Longshoremen. We also concludethat there exists no effective method for the voluntaryadjustment of the dispute within the meaning of Sec-tion 10(k) of the Act.Upon the record as a whole, we find that there isreasonable cause to believe that violations of Section8(b)(4)(D) have occurred based on the conduct ofboth Teamsters and Longshoremen. Accordingly, thematter is properly before the Board for determination.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various relevant factors. The fol-lowing factors are relevant in making a determinationof the dispute before us.1.Certification and collective-bargainingagreementsThere is no evidence that either of the labor organi-zations involved herein has been certified by theBoard as the collective-bargaining representative fora unit of either of the Employers' employees.Neither of the Employers has any employees repre-sented by Longshoremen nor has there ever been acollective-bargaining agreement between either of theEmployers and that labor organization. On the otherhand, Woodbury and Alaska have had a collective-bargaining relationship with Teamsters for the past 15and 20 years, respectively, and both are parties to acurrent contract with that labor organization.Neither of the Employers is a party to the collectivecontract between Longshoremen and Scrap Loaders,Inc., upon which Longshoremen appears to base itsclaim of the disputed work. As noted above, the basis5 International Associationof Bridge,Structural and OrnamentalIronWork-ers,Local 348, AFL-CIO (Dick Tile and Marble Company, Inc ),193 NLRB769 LONGSHOREMEN'S LOCAL 8of this assertion appears to be a contentionby Long-shoremen that,because thepropertyon which the St.John's facilityis locatedwas formerly owned by Portof Portland and used as a dock storage area,it is stillpart of Terminal 4 if cargo is transported there fromthat terminal without using a publicroad.However,it is undisputedthat Port ofPortland no longer ownsthis propertyand no provision is cited in the afore-mentioned collective-bargaining agreement regardingthe use of public roads(or lackof it)to transportgoods fromport propertyto destinations not locatedon portpropertythat supports Longshoremen's con-tention.2.Employers'assignment and past practiceAs stated,the Employers assigned the work in dis-pute to their employees who are representedby Team-sters.This assignment was consistent with itsestablished practice of assigning such work to thoseemployees.Longshoremen has not previously claimedthe work of loading,hauling,and unloading steel con-signedto Alaska or Woodburyfrom its "place of rest"on port property to any of their warehouse facilities.However,itappears that neither Alaska nor Wood-bury has previously transported steel to a warehouselocated on property adjacent to port property thatcould be reached without use of a public road. Long-shoremen has not suggested any basis,and none isapparent to us for distinguishing this work from iden-ticalwork merely because of the use or nonuse of apublic road.3.Area practiceThe uncontroverted testimony adduced on behalfof the Employers is that for at least the past 15 yearsthe Port of Portland area practice has been consistentwith the Employers'assignment of work.Althoughemployees represented by Longshoremen have per-formed such work,this occurs when the consignee, athis option,contracts with the Port of Portland forsuch services.The employees of the Port who performthiswork are represented by Longshoremen.In addition,the agreement referred to above be-tween Teamsters and Longshoremen respecting workjurisdiction provides,inter alia:The handling of all cargo from the ship to a placeof rest onthe dock shallbe recognized as thework of the longshoremen when such cargo isunder the control of the steamship,terminal orstevedore operator;the handling of all cargofrom the place of rest on the dock,onto the truckshall be recognized as the work of the teamsterswhen such cargo is under the control of the truck-331ing or dryage company or shipper... .It is undisputed that "such cargo is under the controlof the trucking or dryage company or shipper" whenithas been checked out as described above.4.Relative skill and efficiency and economy ofoperationsThe uncontroverted testimony adduced on behalfof the Employers is that over the years they haveregularly assigned work identical to that in dispute totheir employees represented by Teamsters, all ofwhom are properly licensed to operate the type ofvehicles involved and experienced both in operatingthe trucks and handling the material.In addition, theperformance of the disputed work is integrated withtheir other operations to achieve maximum efficiencyand economy and any change in the assignment of thework in dispute,asserts the Employers,would resultin idle time for both their equipment and employees.The undisputed testimony adduced on behalf ofLongshoremen is that at least some of its members arelicensed to operate and have some experience in driv-ing trucks of the type here involved.ConclusionsUpon the entire record as a whole,and after fullconsideration of all relevant factors involved,we con-clude that the Employers'employees represented byTeamsters are entitled to perform the work in dispute.We reach this conclusion upon the facts that the as-signment is consistent with the Employers'past prac-tice,there is no inconsistent area practice, theagreement concerningworkjurisdictionbetweenTeamsters and Longshoremen appears to sanctionsuch assignment, the employees represented byTeamsters possess the requisite skills to perform thework,and such assignment will result in greater effi-ciency,economy, and continuity of operations. Ac-cordingly,we shall determine the dispute before us byawarding the work in dispute to the Employers' em-ployees represented by Teamsters,but not to thatUnion or itsmembers.In consequence,we also findthat Longshoremen is not entitled by means pros-cribed by Section 8(b)(4)(D) of the Act to force orrequire the Employers to assign the disputed work toemployees represented by it.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board hereby 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDmakes the following Determination of Dispute:1.Employees of Alaska Steel Co. and Woodbury &Co. of Portland, Oregon, who are represented by Gen-eral Teamsters, Auto Truck Drivers and Helpers Lo-cal 162, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Americaare entitled to perform the work of loading, hauling,and unloading steel from its "place of rest" on Termi-nal 4, Port of Portland to the St. John's facility ofWoodbury & Co. when that facility is reached withoutdriving on a public road.2. InternationalLongshoremen'sandWare-housemen's Union, Local 8, is not entitled, by meansproscribed by Section 8(b)(4)(D) of the Act, to forceor require Alaska Steel Co. and/or Woodbury & Co.to assign the above work to employees represented byit.3.Within 10 days from the date of this DecisionandDeterminationofDispute,InternationalLongshoremen's and Warehousemen's Union, Local8, shall notify the Regional Director for Region 19, inwriting, whether or not it will refrain from forcing orrequiring the Employers, by means proscribed by Sec-tion 8(b)(4)(D) of the Act, to assign the work in dis-pute to employees represented by Longshoremen,rather than to employees represented by Teamsters.